Citation Nr: 0733862	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-41 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to reimbursement for non-authorized medical 
treatment at a non-VA facility on September 11, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Tampa, Florida, which denied entitlement to the benefit 
currently sought on appeal.


FINDINGS OF FACT

1.  It was reasonably prudent for the veteran to believe on 
September 11, 2003 that delay in seeking treatment for heart 
palpitations, chest pain, and shortness of breath was 
hazardous to his health.

2.  A VA or federal facility was not feasibly available to 
the veteran at the time he sought emergency treatment, being 
more than thirty miles from his home.


CONCLUSION OF LAW

The criteria for reimbursement of the cost of non-authorized 
emergency medical treatment received in a private facility on 
September 11, 2003 are met.  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. §§ 17.1000-17.1005 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks reimbursement for emergency services for 
non-service-connected conditions in non-VA facilities under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.  In 
particular, he contends that because the VAMC in Tampa, 
Florida was more than one and a half hours away from his 
home, where he experienced severe chest pain, palpitations, 
and shortness of breath, he had no choice but to go to the 
Spring Hill Regional Hospital, ten minutes away.

To be eligible for reimbursement, the treatment must satisfy 
all of the following conditions: (1) The emergency services 
were provided in a hospital emergency department or a similar 
facility providing emergency care; (2) A prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health; (3) A 
VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson; (4) The care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran; (5) The 
veteran was enrolled in the VA health care system at the time 
the emergency treatment was furnished and had received 
medical services under 38 U.S.C. Chapter 17 within two years 
before the non-VA emergency treatment; (6) The veteran is 
financially liable to the non-VA provider of the emergency 
treatment; (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency treatment; (8)  
The veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and (9) The veteran is not eligible for 
reimbursement under 38 U.S.C. § 1728, which applies primarily 
to emergency treatment for a service-connected disability.  
38 C.F.R. § 17.1002.

The VAMC in Tampa has cited its reasons for denying the 
veteran reimbursement on a VA Form 119, Report of Contact, 
with conclusions dated in handwriting in November 2003, as 
well as in correspondence to the veteran, dated in the same 
month.  Essentially, it found that the condition for which 
the veteran was seen in a non-VA emergency room (ER) was of a 
non-emergent character.  Specifically, it stated that no 
acute signs or symptoms were found at the ER or in clinical 
treatment thereafter.  Therefore, a delay until the following 
day for treatment at a VA facility would not have been 
hazardous to the veteran's health or life.

The facts are not in dispute.  According to his sworn 
testimony before the undersigned at a hearing in May 2005, 
the veteran was at his home with his wife shortly before 8:00 
a.m. on September 11, 2003 when his chest began to tighten 
up.  He became significantly short of breath.  He felt 
palpitations and concurrent chest pains.  An ambulance was 
called, and he was brought to Spring Hill Regional Hospital, 
roughly two miles from his home.  It is noted that the Tampa 
VAMC is slightly more than 30 miles from the veteran's home.

Emergency room reports confirm that he arrived by ambulance 
at 8:15 a.m., presenting with complaints of left sided chest 
pain and palpitations, with sudden onset.  His pulse was 154 
beats per minute, and sinus tachycardia was noted.  The 
veteran was admitted for observation and testing.  At 10:30 
a.m., the veteran was noted to be in stable condition.  At 
11:50 a.m., he notified the nurse that he wanted to be 
discharged so that he could go to VA.  He was discharged at 
that time.  

It appears that the reasoning behind the Tampa VAMC's 
decision that no emergency existed was because the testing 
showed that the veteran was not, in fact, having a heart 
attack when he went to the ER.  However, this analysis two 
months after the fact does not appear to take in the full 
circumstances of this case, to include the intent of the 
regulation with respect to considering a prudent layperson's 
expectations as to what constitutes emergent.  Here, the 
veteran had a significant history of coronary artery disease 
and hypertension.  That morning, he experienced a sudden 
onset of severe chest pains and tightness.  He was rapidly 
becoming unable to breathe.  When viewed under those terms, 
it was reasonably prudent at the time for the veteran to 
think that was having a heart attack and to summon the 
ambulance to bring him to the nearest hospital.  In this 
case, that facility was the Spring Hill Regional Hospital 
minutes from his home, rather than the Tampa VAMC.  

In sum, given the extant medical emergency and that a VA or 
other Federal facility was not feasibly available to him due 
to the distance, all requirements have been met, and medical 
expenses incurred on September 11, 2003, must be reimbursed.

As a final matter, because reimbursement is found to be 
warranted in this case, a discussion of whether VA has 
satisfied the requirements of 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b) (2007) is not needed.


ORDER

Entitlement to reimbursement for non-authorized emergency 
medical care at a non-VA facility on September 11, 2003 is 
granted.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


